Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shintani (US-20160176135).
Regarding claim 1, Shintani teaches:
A tire mold for processing a green tire ([0001] and [0040] – [0043]; Fig. 1, #20), comprising: 
a movable block ([0043] – [0045] and [0051] – [0057]; Fig. 1, #21 and #36); 
an upper sidewall plate, coupled to the movable block, a curved surface corresponding to the green tire being provided at a junction of the movable block and the upper sidewall plate ([0045]; Fig. 1, #22), and 
a lower sidewall plate, coupled to the movable block, the curved surface corresponding to the green tire being also provided at a junction of the movable block and the lower sidewall plate ([0045]; Fig. 1, #22); 
wherein the movable block, the upper sidewall plate and the lower sidewall plate cooperate with each other to surround a tire cavity for accommodating the green tire ([0043] – [0045]; Fig. 1, #20).

Regarding claim 4, Shintani teaches the limitations of claim 1, which claim 4 depends on. Shintani further teaches:
further comprising a mold sleeve ([0055]; Fig. 1, #37), the movable block being slidably connected to an inner wall of the mold sleeve, wherein the movable block is moved away from a center axis of the tire cavity along a radial direction of the tire cavity along with an upward movement of the mold sleeve, and the movable block is moved to approach the center axis of the tire cavity along the radial direction of the tire cavity along with a downward movement of the mold sleeve ([0054] – [0057]; Fig. 1, #36 and #37).

Regarding claim 5, Shintani teaches the limitations of claim 4, which claim 5 depends on. Shintani further teaches:
further comprising an upper bearing plate that can be raised and lowered, the upper sidewall plate being disposed on the upper bearing plate ([0049] – [0050]; Fig. 1, #12 and #34).

Regarding claim 7, Shintani teaches the limitations of claim 5, which claim 7 depends on. Shintani further teaches:
further comprising a lower bearing plate, the lower sidewall plate being disposed on the lower bearing plate ([0046] – [0047]; Fig. 1, #11 and #32).

Regarding claim 8, Shintani teaches the limitations of claim 7, which claim 8 depends on. Shintani further teaches:
wherein a slide guide structure along the radial direction of the tire cavity is provided between the upper bearing plate and the movable block ([0043] – [0045] and [0051] – [0057]; Fig. 1, #21, #22, #36, and #37) and/or between the lower bearing plate and the movable block.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani (US-20160176135) as applied to claim 1 above, and further in view of Ando (US-20180178467).
Regarding claim 2, Shintani teaches the limitations of claim 1, which claim 2 depends on, but is silent as to the radius of the curved surface, however, Ando, in a similar field of endeavor, a tire mold, teaches:
wherein the curved surface has a radius between 0.5 mm and 4 mm. Ando teaches having a specific shape at the junction (Fig. 1, #11a) between the movable block (Fig. 1, #11) and the upper sidewall plate (Fig. 1, #12), which forms the curved surface (Fig. 1), in order to prevent the pinching of rubber from the tire ([0023]), improving rubber flow in the mold ([0068]), and to suppress sticking of rubber in the junction ([0071]) during molding, which is the same purpose that the claimed application has a particularly claimed radius for. It can also be seen from the figure (Fig. 1) that the curved surface takes up substantially the same shape as the curved surface in the claimed application. Therefore it would be obvious to one of ordinary skill in the art at the time of filing the invention in the absence of unexpected results to modify the curved surface of Shintani, which also looks similar but is silent as to the radius, using Ando to have a particular radius in order to avoid pinching in the groove of the curved surface for the purpose of suppressing sticking of rubber ([0071]).

Regarding claim 3, Shintani teaches the limitations of claim 1, which claim 3 depends on, but is silent as to the depth ratio of the forming groove for accommodating the green tire to a cross-sectional height of the tire cavity, however, Ando, in a similar field of endeavor, a tire mold, teaches:
wherein the movable block has a forming groove for accommodating the green tire, and the ratio of a depth Hs of the forming groove along a radial direction of the tire cavity to a cross-sectional height H of the tire cavity is between 0.1 and 0.3. Ando teaches having a specific shape at the junction (Fig. 1, #11a) between the movable block (Fig. 1, #11) and the upper sidewall plate (Fig. 1, #12), which forms the curved surface (Fig. 1), in order to prevent the pinching of rubber from the tire ([0023]), improving rubber flow in the mold ([0068]), and to suppress sticking of rubber in the junction ([0071]) during molding, which is the same purpose that the claimed application has a particularly claimed depth ratio for. It can also be seen from the figure (Fig. 1) that the curved surface takes up substantially the same shape as the curved surface in the claimed application. Therefore it would be obvious to one of ordinary skill in the art in the absence of unexpected results at the time of filing the invention to modify the curved surface of Shintani, which also looks similar but is silent as to the depth ratio in the mold, using Ando to have a particular depth ratio in order to avoid pinching in the groove of the curved surface for the purpose of suppressing sticking of rubber ([0071]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani (US-20160176135) as applied to claims 5 and 7, respectively, above, and further in view of Ohtake (U.S. Patent No. 5145688).
Regarding claim 6, Shintani teaches the limitations of claim 5, which claim 6 depends on, but does not teach the mold sleeve being hung on the upper bearing plate, however, Ohtake, in a similar field of endeavor, a tire mold, teaches:
wherein the mold sleeve (Figs. 3 and 4, #49, #50, and #50a) is hung on the upper bearing plate (Col. 7, lines 4-48; Col. 7, line 65 – Col. 8, line 7; Figs. 3 and 4, #44 and #45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold sleeve of Shintani to incorporate the teachings of Ohtake and have it hang on the upper bearing plate. The purpose, as stated by Ohtake, being to form a vulcanizing apparatus of the segmental mold type (Col. 6, lines 59-60).

Regarding claim 9, Shintani teaches the limitations of claim 7, which claim 9 depends on, but does not teach a limit guide structure being provided between the mold sleeve and the lower bearing plate, however, Ohtake, in a similar field of endeavor, a tire mold, teaches:
wherein a limit guide structure is provided between the mold sleeve (Fig. 3, #50’) and the lower bearing plate (Col. 7, lines 32-64; Fig. 3, #32 and #54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold sleeve of Shintani to incorporate the teachings of Ohtake and include a limit guide structure between the mold sleeve and the lower bearing plate. The purpose, as stated by Ohtake, being to define a closed space outside the green tire (Col. 7, lines 55-56).	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani (US-20160176135) as applied to claim 1 above, and further in view of Ito (U.S. Patent No. 6461134).
Regarding claim 10, Shintani teaches the limitations of claim 1, which claim 10 depends on. Shintani further teaches:
wherein the movable block includes a slide block (Fig. 1, #21) and a tread module ([0051]; Fig. 1, #36).

Shintani does not teach:
the tread module is detachably connected to the slide block.

However, Ito, in a similar field of endeavor, a tire mold, teaches:
the tread module (Fig. 7, #151) is detachably connected to the slide block (Col. 11, lines 1-24; Figs. 7-9, #154 and #165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread module of Shintani to incorporate the teachings of Ito and have it be detachably connected to the slide block. The purpose, as stated by Ito, being so that it is possible to simply and precisely transfer and remove the segmented-type mold essentially in the same manner as a split-type mold (Col. 11, lines 18-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748